Title: [Diary entry: 22 May 1760]
From: Washington, George
To: 

Thursday May 22d. Continued shearing my sheep. A good deal of Rain at Night—and Cool as it has been ever since the first Reign on the 12th. Captn. Dalton had a sorrell Mare coverd. My Black Mare that came Frederick was Coverd Yesterday & the day before. Captn. McCarty had a Mare Coverd the 20th. Memms. To have 600 Tobo. Hills Marld at Williamsons quarter—to try the Virtues of it—to do it more effectually, tend 500 Hills of the same Ground witht. Marl giving both equal working and let them fare exactly alike in all Respects.  For an Experimt. Take 7 Pots (Earthen) or 7 Boxes of equal size and number them. Then put in No. 1 pld. Earth taken out of the Field below, which is intend. for Wheat—in No. 2, 3, 4, 5, 6 and 7 equal proportion’s of the same Earth—to No. 2 put Cow dung—to 3 Marle, 4 ⟨with⟩ Mud from the Marshes ⟨& bottoms⟩ adjoining the  Field, to 5 Mud ⟨tak⟩en out of the River immediately, to 6 the same Mud lain to Mellow sum time, and to 7 the Mud taken from the Shoreside at low Water where it appears to be unmixd with Clay. Of each an equal quantity—and at the proper Season of Sowing Oats put in each of these Pots or boxes 6 Grains of the largest and heaviest Oats planted at proper distances—and watch their growth and different changes till Harvest. N.B. To preserve them from Accidents put them in the Garden ⟨and⟩ let the Pots be buried ⟨up⟩ to their brims.